Citation Nr: 0830105	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-21 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a hemorrhoidectomy, currently 
rated 20 percent disabling.

2.  Entitlement to an effective date earlier than March 18, 
2002 for the grant of service connection for residuals of a 
left ankle sprain.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).

Procedural history

The hemorrhoid claim

In an August 1978 Board decision, service connection was 
granted for hemorrhoids.  In an October 1978 rating decision, 
a noncompensable (zero percent) disability rating was 
assigned for internal hemorrhoids effective November 26, 
1975.

In a July 1979 rating decision, a 10 percent disability 
rating was assigned effective June 1, 1979.  In a March 1981 
rating decision, the disability was recharacterized as 
postoperative hemorrhoids.  In a March 1989 rating decision, 
a 20 percent disability rating was assigned effective 
December 5, 1988.

On August 30, 2002, the RO received the veteran's claim for 
an increased rating.  
In an April 2004 rating decision, an increased rating for 
residuals of a hemorrhoidectomy was denied.  The veteran 
submitted a timely Notice of Disagreement (NOD) with that 
denial.  The RO issued a Statement of the Case in April 2005, 
and the veteran later submitted a VA Form 9 in June 2005.

In a March 2008 letter, the Board informed the veteran that 
it would be considering whether the VA Form 9 received in 
June 2005 was timely filed.  However, upon further review, 
the Board finds that [due to ambiguity regarding the date of 
the mailing of the Statement of the Case on this issue] the 
veteran has duly perfected an appeal as to this issue.

The left ankle claim

In a June 2002 rating decision, the RO denied the reopening 
of a claim of service connection for residuals of a left 
ankle sprain.  The veteran perfected an appeal of that 
denial.  In a December 2004 rating decision, the RO reopened 
the claim and granted service connection for residuals of a 
left ankle sprain effective March 18, 2002.  The veteran 
filed a timely NOD as to the effective date of the grant of 
service connection, and he later perfected an appeal as to 
that matter.

The PTSD claim

In an unappealed September 1996 Board decision, service 
connection was denied for an acquired psychiatric disorder, 
to include PTSD.

In October 2004, the RO received the veteran's claim to 
reopen service connection for PTSD.  In a December 2005 
rating decision, the RO denied the reopening of the claim of 
service connection for PTSD.  The veteran has perfected an 
appeal of that denial.

Hearing

In a June 2006 VA Form 9, the veteran requested a Travel 
Board hearing.  However, in a December 2006 statement, the 
veteran withdrew his request for such a hearing.

Additional evidence

In May 2008, the Board received additional medical evidence.  
In an April 2008 statement, the veteran's representative 
waived initial agency of original jurisdiction (AOJ) 
consideration of such evidence, and requested that the Board 
accept such evidence out of time.  The Board finds that good 
cause has been shown, and it will consider such evidence in 
its decision.  See 38 C.F.R. § 20.1304(b) (2007).

Issue not on appeal

In an April 2005 rating decision, service connection was 
granted for tinnitus, and a 10 percent disability rating was 
assigned effective November 4, 2002.  The veteran filed a 
timely NOD as to the assignment of the 10 percent disability 
rating.  He later perfected an appeal by filing a timely VA 
Form 9.  However, in his December 2006 statement, the veteran 
withdrew his claim for an increased rating for tinnitus.  
See 38 C.F.R. § 20.204 (2007).


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular rating for 
his service-connected residuals of a hemorrhoidectomy.

2.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected residuals of a 
hemorrhoidectomy are inadequate.

3.  In an August 1992 unappealed rating decision, the RO 
denied the reopening of a claim of service connection for 
residuals of a left ankle sprain. In February 1995, the 
veteran sought to reopen service connection for residuals of 
a left ankle sprain but later abandoned that claim.

4.  The veteran's latest claim to reopen service connection 
for residuals of a left ankle sprain was received on March 
18, 2002.  Service connection for residuals of a left ankle 
sprain was granted in December 2004 with a March 18, 2002 
effective date. 

5.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for residuals of a left ankle sprain after the 
veteran abandoned his January 1995 claim and prior to March 
18, 2002.

6.  In a May 1996 decision, the Board denied service 
connection for PTSD.

7.  The evidence received since the June 1996 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a schedular disability 
rating in excess of the currently assigned 20 percent 
disability rating for service-connected residuals of a 
hemorrhoidectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

2.  The criteria for referral of the service-connected 
residuals of a hemorrhoidectomy for consideration on an 
extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2007).

3.  The criteria for an effective date prior to March 18, 
2002 for the grant of service connection for residuals of a 
left ankle sprain have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).

4.  The Board's May 1996 decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2007).

5.  The evidence received since the May 1996 Board decision 
is not new and material, and the claim of entitlement to 
service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for residuals of a 
hemorrhoidectomy; an earlier effective date for the grant of 
service connection for residuals of a left ankle sprain; and 
he also seeks service connection for PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in May 
2002, May 2003, December 2004, March 2006, and September 
2006, which were specifically intended to address the 
requirements of the VCAA.  

The December 2006 VCAA letter informed the veteran of the 
evidence necessary to establish entitlement to an increased 
rating.  The March 2006 and September 2006 VCAA letters told 
the veteran of the evidence necessary to establish an earlier 
effective date for a disability rating.  The December 2004 
letter told the veteran of the need to submit new and 
material evidence to reopen the claim of service connection 
for PTSD and also advised the veteran of what the evidence 
must show to establish service connection for PTSD.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.

As for the evidence to be provided by the veteran, in various 
VCAA letters the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the several VCAA letters, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claims.  [A VA rectum-and-anus examination 
was conducted in June 2003.]

In the VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

The RO informed the veteran that he should submit any 
evidence in his possession relevant to his claims, as 
follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  See, e.g., the September 
7, 2006 VCAA letter, page 2.  The VCAA letters thus complied 
with the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letters informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  As 
for the new and material claim, this claim was denied based 
on element (3), relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  As to the increased 
rating and earlier effective date claims, element (3) is not 
in dispute.  The veteran has received proper VCAA notice as 
to his obligations, and those of VA, with respect to current 
level of disability, element (4), and as to effective date, 
element (5), in the 2006 VCAA letters.  See, e.g., the 
September 7, 2006 letter, pages 5-6. 

(iii.) Vazquez-Flores

Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
May 2003 and September 2006 VCAA letters the veteran was 
informed that to substantiate his claim for an increased 
rating for residuals of a hemorrhoidectomy, the evidence must 
show that his service-connected disability has gotten worse.  
See, e.g., the May 16, 2003 VCAA letter, page 4.  Therefore, 
the veteran was informed that to substantiate a claim, he 
must provide medical or lay evidence demonstrating a 
worsening or increase in severity.  

As for medical or lay evidence demonstrating the effect that 
worsening has on the claimant's employment and daily life, 
the veteran was notified that VA needed evidence from him 
such as "medical evidence or other evidence showing that you 
have persistent or recurrent symptoms of disability" and his 
own statement or statements from other people "describing 
your physical ... disability symptoms."  See id. at page 2.  
Moreover, in the September 2006 VCAA letter, the RO told the 
veteran the following:

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse.  ...  If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.

See the September 7, 2006 VCAA letter, pages 1-2.

In the March 2006 and September 2006 VCAA letters, the 
veteran was informed that examples of evidence he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect you. The veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
your possession that you may not have sent us; or reports of 
treatment for your condition while attending training in the 
Guard or Reserve. Therefore, the veteran was informed that to 
substantiate a claim, he must provide medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on his employment and daily life.

As for the second prong of the holding in Vazquez-Flores, 
since the veteran is in receipt of the maximum schedular 
rating, notice of  the specifics of the diagnostic code is of 
no help to him.

As to the third prong of the holding in Vazquez-Flores, in 
the March and September 2006 VCAA letters, the RO informed 
the veteran that the rating for his disability can be changed 
if there are changes in his condition and that depending on 
the disability involved, VA will assign a rating from zero 
percent to as much as 100 percent. The RO stated that VA uses 
a schedule for evaluating disabilities that is published as 
title 38 Code of Federal Regulations, Part 4. The RO 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if his impairment is not adequately 
covered by the schedule. The RO stated that it would consider 
evidence of the following in determining the disability 
rating: nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment. As for impact on daily life, the 
veteran was told that an example of the evidence he should 
tell VA about or give to VA that may affect how VA assigns a 
disability evaluation includes statements discussing his 
disability symptoms from people who have witnessed how the 
symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the September VCAA letter, the RO told the veteran 
the following as examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation:

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse.  ...  If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.

See the September 7, 2006 VCAA letter, pages 1-2.

In the March 2006 and September 2006 VCAA letters, the 
veteran was informed that examples of evidence he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect you.  

As to the earlier effective date claim, relying on the 
informal guidance from the VA Office of the General Counsel 
and a VA Fast Letter issued in June 2008 [Fast Letter 08-16; 
June 2, 2008], the Board finds that the Vazquez-Flores 
decision does not apply to this claim.  In addition to 
entitlement to service connection, this matter concerns an 
appeal from an initial rating decision and, accordingly, VA's 
VCAA notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  See also Goodwin 
v. Peake, 22 Vet. App. 28 (2008) [holding as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection: "that where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements"].

(iv.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the increased rating claim was initially adjudicated by the 
RO in April 2004, after the May 2003 VCAA letter.  Similarly, 
the claim involving residuals of a left ankle sprain was 
initially adjudicated by the RO in December 2004, after the 
May 2002 VCAA letter, and the PTSD claim was initially 
adjudicated by the RO in July 2005, after the December 2004 
VCAA letter.  Therefore, the timing of the VCAA notice which 
was given with regard to the four elements of 38 U.S.C.A. § 
5103 is not at issue as to these claims.

As to the additional notice given in the March and September 
2006 VCAA letters, the veteran was allowed the opportunity to 
present evidence and argument in response.  Therefore, the 
essential fairness of the adjudication was not affected.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). The 
veteran and his representative have pointed to no prejudice 
or due process concerns arising out of the timing of the VCAA 
notice.

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of VCAA notice.

(v.)  General comment

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

With respect to the PTSD claim, as alluded to above, under 
the VCAA, VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The Board adds that the veteran himself bears the 
responsibility for substantiating his claim.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].

As for the increased rating claim, the evidence of record 
includes a private treatment record and a report of a VA 
examination, which will be described below.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the increased rating and earlier 
effective date issues has been identified and obtained.  
There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  

The veteran and his representative have not identified any 
outstanding evidence.
However, in a May 2007 appellant's brief, the representative 
argued that a new examination for the veteran's hemorrhoids 
is warranted.  In other words, the representative argued that 
the June 2003 VA examination did not reflect the present 
level of disability.  The Board has considered this 
contention.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  As to whether the June 2003 VA examination is "too 
old", the mere passage of time, alone, is not sufficient to 
trigger a remand for another examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007) [another VA examination is 
not warranted based on the mere passage of time].  

In this case, the representative has argued that another 
examination is called for because fecal leakage has worsened.  
There is no contention, however, that he service-connected 
hemorrhoids have worsened.  See the May 2007 appellant's 
brief, page 3.  

As discussed in further detail below, the service-connected 
hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7336 [hemorrhoids] while the veteran's separately 
service-connected anal fistula (not on appeal) is rated under 
Diagnostic Codes 7335-7332, based on fecal leakage.  Because 
as discussed below the veteran is receiving the maximum 
schedular rating for hemorrhoids, to rate the hemorrhoids 
based on fecal leakage would not be to his benefit.  Also, 
rating both the hemorrhoids and the anal fistula based upon 
fecal leakage would result in improper pyramiding.  See 38 
C.F.R. § 4.14 (2007) [the evaluation of the same disability 
under various diagnoses is to be avoided]. Therefore, a new 
examination for the service-connected residuals of a 
hemorrhoidectomy based on an increase in severity of fecal 
leakage is not warranted.

The Board also notes that the veteran has a history of 
receiving Social Security disability benefits, beginning in 
the late 1980s.  However, there is no indication that the 
Social Security Administration records contain any evidence 
regarding his current level of severity of his residuals of a 
hemorrhoidectomy.  There is no indication that such records 
would be relevant to his increased rating claim, or to the 
earlier effective date claim.  In fact, the decision granting 
Social Security disability benefits reflects that the 
veteran's hemorrhoids were not considered in determining 
whether he was disabled.  Therefore, a remand to obtain 
records from the Social Security Administration is not 
necessary, as they are not pertinent to his increased rating 
claim.  See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) 
[VA is not obligated to obtain records which are not 
pertinent to the issue on appeal].

The Board additionally observes that as a practical matter no 
amount of development could change the evidentiary posture as 
to the issue of an earlier effective date for the grant of 
service connection for residuals of a left ankle sprain.  
That is, the outcome of this earlier effective date claim 
hinges exclusively on documents which were filed, and thus 
made part of the record, in 2002 and earlier.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative.  As was noted in the Introduction section of 
this decision, he has withdrawn his request for a Board 
hearing.

The Board will accordingly move on to its analysis of the 
three issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected residuals of a hemorrhoidectomy, currently 
rated 20 percent disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.

Specific rating criteria

Under Diagnostic Code 7336, hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures warrant 
a 20 percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (2007).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7336 applies specifically to hemorrhoids, and 
rates based on the severity of hemorrhoids.  There is no 
other diagnostic code which rates hemorrhoids.  Neither the 
veteran nor his representative has suggested another 
diagnostic code, and the Board cannot identify a diagnostic 
code that would be more appropriate to the veteran's 
diagnosed disability and his claimed symptoms.  

Schedular rating

The veteran is receiving the maximum rating, 20 percent, for 
hemorrhoids under Diagnostic Code 7336.  

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the veteran's most recent 
claim for increased disability rating for his residuals of a 
hemorrhoidectomy was filed on August 30, 2002.  In this case, 
therefore, the relevant time period is from August 30, 2001 
to the present.  

The veteran has been receiving the maximum schedular rating 
for his residuals of a hemorrhoidectomy under Diagnostic Code 
7336 since May 1, 1998, prior to August 30, 2001.  
Accordingly, staged ratings are not appropriate.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

Effectively, the only way in which a disability rating in 
excess of the currently assigned 20 percent may be considered 
is through the application of the extraschedular rating 
provision.  In the April 2004 Statement of the Case, the RO 
considered the matter of referral of this issue for 
consideration of an extraschedular rating.  The Board will do 
likewise.

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected residuals of a hemorrhoidectomy is inadequate.  A 
comparison between the level of severity and symptomatology 
of the veteran's residuals of a hemorrhoidectomy with the 
established criteria found in the rating schedule for 
residuals of a hemorrhoidectomy shows that the rating 
criteria reasonably describes the veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers bleeding, anemia, and fissures.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
veteran has required frequent hospitalizations for his 
residuals of a hemorrhoidectomy.  Indeed, it does not appear 
from the record that he has not been recently hospitalized 
for that disability.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  The veteran is unemployed and had been receiving 
Social Security disability benefits.  He had previously 
worked as a cosmetologist and a nursing technician.  There is 
nothing in the record which suggests that the residuals of a 
hemorrhoidectomy itself markedly impacted his ability to 
perform a job.  Indeed, the decision granting Social Security 
disability benefits reflects that the veteran's hemorrhoids 
were not considered in determining whether he was disabled.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
residuals of a hemorrhoidectomy.  The claim is therefore 
denied.  

2.  Entitlement to an effective date earlier than March 18, 
2002 for the grant of service connection for residuals of a 
left ankle sprain.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Effective dates - reopened claims

A decision of the RO or the Board becomes final and binding 
and is not subject to revision on the same factual basis.  38 
U.S.C.A. §§ 7104, 7105(c) (West 2002); 
38 C.F.R. §§ 20.1100, 20.1103 (2007).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

Applicable law and VA regulations provide that in general the 
effective date for an award of service connection established 
on the basis of new and material evidence "received after 
final disallowance" or on the basis of a "reopened claim" 
shall be the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii), (r) 
(2007).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2007); Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2007).

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  See 38 C.F.R. § 3.158(a) 
(2007).

Factual background

The Board believes that a brief procedural history will 
assist in an understanding of its analysis of this claim.

In November 1975, the veteran filed a claim for service 
connection for a left ankle disability.  That claim, was 
denied and the veteran appealed the denial to the Board.  In 
an August 1978 decision, the Board denied service connection 
for a left ankle disability.

In October 1991, the RO received the veteran's claim to 
reopen service connection for a left ankle disability.  In an 
August 3, 1992 rating decision, the RO denied the reopening 
of a claim of service connection for residuals of a left 
ankle sprain.  In a letter dated August 28, 1992, the veteran 
was informed of that decision and provided his appellate 
rights.  On the same day, August 28, 1992, the RO received a 
VA Form 9 dated August 21, 1992, in which the veteran 
presented argument numerous matters, including the left ankle 
disability.  Nothing further was heard from the veteran until 
January 31, 1995, when the RO received a statement from the 
veteran's representative indicating that the veteran wanted 
to reopen the claim of service connection for residuals of a 
left ankle disability.  The RO wrote to the veteran in a 
letter dated February 22, 1995 and asked him to submit new 
and material evidence.  The veteran did not respond to that 
letter.

On March 18, 2002, the RO received another claim from the 
veteran requesting "that my service connection for left 
ankle injury be increased."  The RO interpreted this 
statement as a claim to reopen service connection for a left 
ankle disability.  
In a June 2002 rating decision, the RO denied the reopening 
of a claim of service connection for residuals of a left 
ankle sprain.  The veteran perfected an appeal of that 
denial.  In a December 2004 rating decision, the RO reopened 
the claim and granted service connection for residuals of a 
left ankle sprain effective March 18, 2002.  This appeal 
followed.  

Analysis

The RO assigned an effective date of March 18, 2002 for the 
grant of service connection for residuals of a left ankle 
sprain.  This date was chosen by the RO because the veteran's 
claim of that date was ultimately granted by the RO.  The RO 
in essence found that prior claims of entitlement to service 
connection for residuals of a left ankle sprain had been 
abandoned or finally denied.

The veteran seeks an earlier effective date.  He argues that 
the effective date should be the date following the date of 
separation from active service or at least the date of a 
February 1976 VA examination.  See, e.g., the June 2005 NOD.  

With respect to the effective date being the date immediately 
following as of the veteran's separation from service in 
August 1963, the veteran's initial claim of entitlement to 
service connection was filed November 1975, long after the 
ending date of the veteran's service.  Service connection 
could not under any circumstances be granted as of the day 
after the veteran's separation from service because no claim 
was filed within one year thereafter.  See 38 C.F.R. § 
3.400(b)(2) (2007).    

In any event, the veteran's initial claim was denied by the 
Board in August 1978.
That Board decision is final.  See 38 C.F.R. § 20.1100 
(2007).  Moreover, any prior RO decision denying the 
veteran's claim was subsumed in the Board's decision.  
See 38 C.F.R. § 20.1104 (2007).

With respect to the February 1976 examination, it does not 
constitute a claim for service connection.  Indeed, the 
veteran had already filed such a claim, in November 1975.  
Even if the February 1976 examination report could be 
considered to be a claim, a March 1977 RO rating decision 
denied the veteran's claim for service connection for a left 
ankle disability.  As noted above that decision was subsumed 
by the Board's August 1978 decision. 

The veteran argues that the February 1976 VA examination was 
inadequate (see VA Form 9 received in November 2005).  
However, the veteran has not raised a claim of clear and 
unmistakable error in the August 1978 Board decision.  See 
38 C.F.R. § 20.1400 et seq. (2007).  [The Board observes in 
passing that in Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 
2002), the United States Court of Appeals for the Federal 
Circuit held that a breach of a duty to assist, such as that 
alleged by the veteran cannot constitute CUE.  Moreover, a 
medical error cannot constitute CUE. 
See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); see also 
Shockley v. West, 
11 Vet. App. 208 (1998).]   

The veteran's October 1991 claim to reopen was denied on 
August 3, 1992.  He was informed of that decision on August 
28, 1992.  He did not appeal that denial.  Although the 
veteran referred to a left ankle disability in lengthy 
statement attached to a VA Form 9 that was dated August 21, 
1992 and received on August 28, 1992, the veteran's statement 
does not reflect that the veteran was disagreeing with that 
denial.  See 38 C.F.R. § 20.201.  Indeed, it is obvious that 
the veteran prepared that statement before he was notified of 
the denial of the reopening of the claim and that he was 
therefore not aware of the denial.  Thus, the VA Form 9 
received on August 28, 1992 is not a NOD as to the August 3, 
1992 denial of the reopening of service connection for 
residuals of a left ankle sprain.  Because the veteran did 
not file a NOD within one year thereafter, the August 3, 1992 
denial is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The veteran filed another claim to reopen in January 1995.  
However, the veteran abandoned that claim because he failed 
to respond within a year to the February 22, 1995 letter 
requesting that he furnish new and material evidence to 
reopen his claim.  See 38 C.F.R. § 3.158(a).  

The remaining matter is whether the veteran sought to reopen 
his claim again prior to March 18, 2002.  The Board has also 
reviewed the record to determine whether any communication to 
VA made by or on behalf of the veteran after he abandoned his 
January 1995 claim and prior to his March 18, 2002 claim 
could be construed as a claim for service connection for a 
left ankle disability.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198- 200 (1992); see also EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) [noting that VA must liberally construe 
all documents filed by a claimant in order to determine, or 
even to infer, what claims have been filed].  The record, 
however, contains no such communication, and neither the 
veteran nor his representative has pointed to any such.

In the May 2007 appellant's brief, the representative argues 
that 38 C.F.R. § 3.400(o)(2) and Harper v. Brown, 10 Vet. 
App. 125 (1997) are applicable to the veteran's claim.  See 
May 2007 appellant's brief, pages 3-4.  The Board notes that 
38 C.F.R. § 3.400(o)(2) and Harper apply to earlier effective 
date claims involving increased ratings.  This claim pertains 
to an earlier effective date for the grant of service 
connection.  Thus, 38 C.F.R. § 3.400(o)(2) and Harper are not 
applicable to the veteran's claim.

It appears to some extent that the veteran is contending that 
because his current left ankle symptomatology began in 
service, service connection should be granted beginning the 
day following discharge.  This amounts to an argument couched 
in equity.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].

The Board does not necessarily dispute that the veteran may 
have experienced symptoms of a left ankle disability prior to 
the effective date of service connection which has been 
assigned above.  However, the Board is obligated to apply the 
law as Congress has created it.  As explained above, the law 
does not support the assignment of an effective date prior to 
March 18, 2002.

In conclusion, for reasons stated above, the Board finds that 
the effective date for the grant of service connection for 
residuals of a left ankle sprain is no earlier than the 
currently assigned March 18, 2002.  The benefit sought on 
appeal, entitlement to an earlier effective date, is 
accordingly denied.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for PTSD.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

PTSD

A specific regulation pertains to PTSD.  

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Where a determination is 
made that the veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other credible evidence that supports and 
does not contradict the veteran's testimony.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Moreover, except as 
provided below, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Personal assault cases

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect a claim of entitlement to service connection for 
PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence from 
sources other than the veteran's service records 
may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in- service personal assault without first advising 
the claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.  

67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified at 38 
C.F.R. § 3.304(f)).

New and material evidence

The law and regulations generally pertaining to finality of 
Board decisions have been set out above and will not be 
repeated.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim to 
reopen was initiated in October 2004, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The evidence of record at the time of the Board decision in 
May 1996 included the veteran's service medical and personnel 
records; various statements of the veteran, to include a 
transcript of a September 1992 hearing; and VA and private 
medical treatment records.

The veteran's service treatment records and service personnel 
records show no treatment for assault residuals, no mention 
of a sexual assault and no behavioral problems.  

The various statements of the veteran and his testimony at 
the September 1992 hearing reflect his reporting, many years 
after service, of two alleged in-service sexual assaults.  

VA and private treatment records of record at the time of the 
August 1996 Board decision reveal no diagnosis of PTSD.

The May 1996 Board decision

The May 1996 Board decision denied the veteran's claim due to 
a lack of competent medical evidence of a current diagnosis 
of PTSD, no corroborating evidence of his in-service 
stressors, and no medical nexus evidence linking a diagnosis 
of PTSD to his in-service stressors.  [In effect, all three 
elements contained in the regulation.]
 
The veteran filed to reopen his claim in October 2004.  
Additional evidence which has been received since May 1996 
will be discussed below.

Analysis

Initial matter

Since May 1996, the law has changed regarding the evidentiary 
standard for corroborating an in-service stressor of a 
personal assault.  See 38 C.F.R. 
§ 3.304(f)(3).   The first matter for the Board's 
consideration is whether this change is a substantive change 
in the law creating a new cause of action.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993) [where there is an intervening 
change in law or regulation that creates a new basis of 
entitlement to the benefit, the claim may be reviewed on a de 
novo basis]. 

It appears from the jurisprudence of the Court and of the 
Federal Circuit that because this change in the law is 
procedural and not substantive in nature, it does not create 
a new cause of action warranting a de novo review of the 
veteran's claim.  See Routen v. West, 142 F.3d 1,434, 1,439-
41 (Fed. Cir. 1993); Kent, 20 Vet. App. at 7-8.  A change in 
the evidentiary standard does not create a new cause of 
action since no new basis of entitlement to the underlying VA 
benefit was created.  See Routen, 142 F.3d at 1442.  In 
addition, 38 C.F.R. § 3..304(f)(3) is a rule of law for 
handling evidence and it is not itself considered to be 
evidence.  See Routen, 142 F.3d at 1440.  Thus, 38 C.F.R. 
§ 3.304(f)(3) may not constitute new and material evidence to 
reopen a finally decided claim.  See Routen and Kent, both 
supra.

Thus, any change on 38 C.F.R. § 3.304 does not serve to 
provide a basis for de novo review of the veteran's claim.

Discussion

The veteran's claim of entitlement to service connection for 
PTSD was denied in May 1996 due to a lack of competent 
medical evidence of a current diagnosis of PTSD, no 
corroborating evidence of his in-service stressors, and no 
medical nexus evidence linking a diagnosis of PTSD to his in-
service stressors.  There must be new and material evidence 
as to each and every aspect of the claim that was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The veteran's various statements concerning purported in-
service rapes amount to a reiteration of his previous 
contentions.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).   The veteran's own statements cannot corroborate the 
alleged in-service stressor.  With regard to a January 2006 
statement of the veteran's brother, the veteran's brother 
merely repeated what the veteran told him about his alleged 
stressor.  His statement is therefore a reiteration of the 
veteran's previous contentions, which the Board rejected in 
its August 1996 decision.  

VA treatment records dated in August 1996, February 1999, 
December 2004, and 2005 for the most part show - or, in one 
case (a February 1999 VA treatment record) suggest - a 
diagnosis of PTSD due to military sexual trauma.  This 
evidence is new and provides competent medical evidence of a 
current diagnosis of PTSD and medical nexus evidence linking 
the PTSD to an alleged in-service stressor of sexual 
assaults, two of the three bases on which the Board denied 
the veteran's claim in August 1996.  The veteran must still 
submit corroborating evidence of an in-service stressor.  See 
Evans, supra.  

The various VA treatment records and the report of the May 
1998 VA examination contain the veteran's reporting of in-
service sexual assaults.  All reference to in-service 
assaults in these reports emanates from the veteran himself.  
The veteran's reporting of in-service sexual assaults is 
essentially a reiteration of similar contentions raised 
previously to the effect that he was assaulted on more than 
one occasion in service.  See Reid, supra.  

The fact that the veteran's allegation of in-service rapes 
appears in VA medical records examination does not serve to 
verify their occurrence.  See Moreau, 9 Vet. App. at 395-96; 
Cohen, 10 Vet. App. at 142.  It is now well established that 
information from a veteran which is merely transcribed by a 
medical professional still amounts only to a statement from 
the veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) [evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence].  

Although the comments concerning PTSD and in-service sexual 
assault were made by VA mental health providers, in May 1998 
a VA examiner indicated that the veteran reported rectal pain 
due to in service-sexual trauma.  The Board specifically 
notes that the report of the May 1998 VA examination does not 
contain any findings on physical examination that were linked 
by the examiner to sexual assaults over thirty years earlier.  
Indeed, the examiner noted that the veteran's rectal pain 
began with a hemorrhoidectomy in 1997.  [As discussed in 
connection with the first issue on appeal, service connection 
is in effect for hemorrhoids and anal fissure.]  

The additional service personnel records not previously of 
record are new, but these service personnel records, which 
pertain to various aspects of the veteran's career in 
service, do not indicate that the veteran was assaulted in 
service and do not otherwise corroborate the veteran's 
assertion of an in-service stressor.  The service personnel 
records do not reflect that the veteran had any behavioral 
problems in service.

In short, after a careful review of the evidence which has 
been received since the August 1996 Board decision denying 
the veteran's claim of entitlement to service connection for 
PTSD, the Board concludes that new and material evidence has 
not been submitted to reopen the claim.  The evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim, namely corroborating evidence of his in-service 
stressor.  The claim is not reopened, and the benefit sought 
on appeal remains denied.


ORDER

Entitlement to an increased disability rating for service-
connected residuals of a hemorrhoidectomy is denied.

Entitlement to an effective date prior to March 18, 2002 for 
the grant of service connection for residuals of a left ankle 
sprain is denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for PTSD 
is not reopened.  The benefit sought on appeal remains 
denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


